Citation Nr: 1523550	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-35 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar spine strain with radiculopathy (low back disability).  

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from September 1986 to January 1987 and from December 2003 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and August 2014 decisions of the Nashville, Tennessee, Regional Office (RO).  

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

Multiple VA Appointment of Veterans Service Organization As Claimant's Representative (VA Form 21-22) have been executed by the Veteran in favor of varying service organizations and received by VA but the most recent April 23, 2015, VA Form 21-22 is in favor of the Tennessee Department of Veterans Affairs and is without limitation.  Thus, the Board finds this service organization to be the Veteran's duly appointed representative.  

The Board previously remanded the appeal in February 2013 for development and the matter has been returned for further review.  

The issue of whether VA received a timely substantive appeal in connection with the August 2009 RO decision denying service connection for the disability was referred to the Agency of Original Jurisdiction (AOJ) in the February 2013 Board remand, but still has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board determined that the most recent June 2010 VA low back examination required supplementation to make a fully informed evaluation of the Veteran increased rating claim.  The AOJ scheduled the required examinations, in February 2013, but the Veteran failed to appear.  In March 2003, the Veteran notified VA that he was unable to attend the scheduled examination because he was not in town for employment related reasons and requested the examination be rescheduled.  The Board finds the Veteran to have demonstrated good cause for his failure to appear at the scheduled examination and will remand the appeal to provide him another opportunity to appear at the requested examination.  See 38 C.F.R. § 3.655 (2014).  

Undertake efforts to obtain VA low back treatment records dated since December 2012 on remand.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3159(c) (2014).

The Veteran was issued an August 2014 rating decision, denying a rating in excess of 50 percent for service connected posttraumatic stress disorder (PTSD).  The Veteran filed a timely August 2014 Notice of Disagreement to the denial of this claim.  The claim is listed as issue 2 on the Title Page above.  However, the AOJ has not responded to this Notice of Disagreement with a Statement of the Case that addresses the issue.  The Board finds that a Statement of the Case must be issued on remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA low back treatment and/or hospitalization records, dated since December 2012.  Any negative response(s) must be in writing and associated with the claims folder.

2.  After receipt of all additional records, schedule the Veteran for a VA orthopedic examination reassessing the severity of his service-connected low back disability.  The claims file (i.e., the paper claims file and any medical records being maintained, instead, electronically in Virtual VA, VBMS, CAPRI, and AMIE), as well as a complete copy of this remand, must be reviewed by the examiner for the pertinent history.  If the examiner does not have access to Virtual VA and VBMS, any relevant treatment records contained in these electronic portions of the claims file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review and consideration.

The examiner is to identify all low back pathology found to be present.  The examiner is to conduct all indicated tests and studies, including range-of-motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent of the Veteran's pain-free motion, to specifically include if his pain was not ameliorated by his medication regimen. 

In providing the requested opinions regarding the range of motion of the low back, the examiner must also comment on the Veteran's reports of flare-ups to include describing, if possible, any additional degrees of limited motion of the his low back during these flare-ups.

In addition, the examiner should state whether the low back disability has involved any incapacitating episodes, which are defined according to VA regulation as periods of acute signs and symptoms requiring bed rest prescribed by a physician or treatment by a physician and, if so, the frequency and duration of those episodes.

Further, the examiner should discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.

The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability. 

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's low back disability claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

4.  Issue a Statement of the Case addressing entitlement to a rating in excess of 50 percent for service-connected PTSD.  The denial of an increased rating was contained in an August 2010 rating decision.  Notify the Veteran and his representative of his appellate rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of the claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






